DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 3-15 in the reply filed on 9/16/2021 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 3-15 are pending and have been considered on the merits herein. 
Claim Objections
Claims 3-15 are objected to because of the following informalities:  the claims are missing a comma after “The histology method of claim 1, 7 or 11”.  For example, each claim should read, ““The histology method of claim 1,” Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does applicant make mention of the term “biocide” or the solution comprising ammonia as a biocide as presented in claims 11, 12, and 15. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites the limitation "the dissolving compound" in claim 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torres et al. (US10591392).
Torres teach a method of fixing biopsied tissue (col. 7, lines 20-60) in a pH buffered methanol solution, i.e. methacarn, for example which comprises about 60% methanol, about 30% chloroform and about 10% glacial acetic acid (col. 2, lines 32-67, col. 7, lines 65-col. 9, lines 1-17, col. 10, lines 61-col.11, lines 1-55). Torres teaches that at least one dehydrant or fixative that may be used in the solution of the method include alcohols such as methanol, ethanol and propanol (col. 8, lines 14-30, 45-col. 9, lines 1-17) and the solution may comprise an organic solvent including acetonitrile and ethanol (col. 11, lines 36-40). 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1, 4-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lenz et al. (US2010/0173295). 
Lenz teach a histology method comprising fixing a biopsied tissue (0050, 0072) in a pH buffered methanol solution, wherein regarding claim 4, the solution comprises glacial acetic acid (0030, 0032, 0034-44,0058, Tables 1-7). Regarding claims 5 and 6, the solutions are disclosed to comprise additional components including acetonitrile (0056) and EDTA (0054) which may be present in amounts of less than 20% (0057). Regarding claim 7, the methanol is present in the solution in an amount of 10-90% (0036, 0041, 0053). Regarding claim 9, the solutions comprise ethanol (0056, 0066, 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1, 3, 4, 6, 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lorincz et al. (US2003/0119049A1). 
Lorincz teach a histology method comprising fixing a biopsied tissue (0056-0058, 0067, 0077) in a pH buffered methanol solution (0110), wherein regarding claim 4, the solution comprises glacial acetic acid (0059-0061, 0063). Regarding claim 3, the solution comprises a pH of about 2.5 to about 6 (0061).  Regarding claim 6, the solution is disclosed to comprise additional components including EDTA (0064). Regarding claim 9, the solution may comprise a mixture of alcohols including ethanol (0060). Regarding claim 11, the solution comprises an antimicrobial, i.e. a biocide (0065). 
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Torres et al. (US10591392), Lenz et al. (US2010/0173295) and Lorincz et al. (US2003/0119049A1) as applied to claim 1 above, and further in view of Wheeler (US2009/0298172 and US2012/0202241, IDS).
Each of Torres et al. (US10591392), Lenz et al. (US2010/0173295) and Lorincz et al. (US2003/0119049A1) teach a histology method comprising fixing a biopsied tissue in a pH buffered methanol solution. The teachings are found above. 
The references do not teach removing dissolving compound components and vaporizing the solution with a component of the dissolving compound.
Wheeler teach histology specimen treatment components including a dissolving compound solution comprising a ketone and a hydrocarbon, i.e. acetone/hexane or acetone/xylene mixtures (abstract, 0034-0039, 0047-0055, 0057, 0061-0068, 0112, Table 1.2, 2, 3) and paraffin to impregnate the histological specimen, i.e. a support medium (abstract, 0031-0039, 0043, 0047-0055, 0058, 0096).  Wheeler teaches that other alcohols solvents/fixatives can be added to the solution (0039, 0047) to slow the extraction process and prevent cellular membranes from rupturing and increase solvent viscosity. Once the specimens are fixed, the dissolving compounds are removed; 
It is the Examiners position that before the effective filing date of the claimed invention, methanol was a well-known dehydrant solvent used for fixing tissue specimens as demonstrated by each of Torres et al. (US10591392), Lenz et al. (US2010/0173295) and Lorincz et al. (US2003/0119049A1). Wheeler teach the use of dissolving compounds in a histological method comprising an alcohol solvent with dissolving compounds which can be successfully vaporized to provide a faster, consistent, less time consuming process for fixing, dehydrating, clearing and impregnating tissues compared to microwave system methods. Thus, it would have been obvious to one of ordinary skill in the art to have combined known dehydrant solvents with the dissolving compound of Wheeler to improve current histological treatment methods. One of ordinary skill in the art would have been capable of applying this known method to enhance methods of fixing, dehydrating, clearing and impregnating tissues and the results would have been predictable.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (US2010/0173295) as applied to claims1, 4-7, 9  above.
Lenz teach a histology method comprising fixing a biopsied tissue (0050, 0072) in a pH buffered methanol solution, wherein regarding claim 4, the solution comprises glacial acetic acid (0030, 0032, 0034-44,0058, Tables 1-7). Regarding claims 5 and 6, the solutions are disclosed to comprise additional components including acetonitrile (0056) and EDTA (0054) which may be present in amounts of less than 20% (0057). 
Regarding claim 8, while Lenz teaches that the at least one additional components including acetonitrile (0056) and EDTA (0054) may be present in amounts of less than 20% (0057), they do not teach that both are present in the solution at the claimed amounts, however Lenz teaches at least one additional additive wherein each is present at less than 20%; therefore, it would have been obvious before the effective filing date of the claimed invention to have added both acetonitrile and EDTA to a solution in the claimed amounts for use in a histology method because both are taught by the art to be useful in solutions in amounts within applicants claimed range. Therefore, one would have a reasonable expectation of successfully using both components and their combination would have yielded predictable results.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 20 of U.S. Patent No. 10641688. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions overlap in scope for being drawn to fixing a specimen in a solution comprising pH buffered methanol buffered with glacial acetic acid, having a pH of 5-5.4, and additionally including components including anhydrous ammonia, acetonitrile, EDTA and/or ethanol. 
Conclusion
NO claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632